Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 102 of claims 89 – 108 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 89 – 108 are rejected under 35 U.S.C. 103 as being unpatentable over #teamchatviz (internet archive from Jul 25 2016) in view of Bhartia (NPL of 19 SEP 2014).

Regarding claim 89, #teamchatviz teaches (How it Works overview video):
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for providing a user interface (video illustrates user interface throughout) for displaying analytics for an enterprise-scale system, the method comprising: 
(video illustrates selecting subsets of interaction data for visualization throughout) for a subset of interactions, the request including a set of filter criteria limiting the subset of interactions to less than all interactions by a plurality of client devices with the enterprise-scale system; 
generating, a plurality of channel-specific analytics visualizations for display in the analytics display user interface (6 different visualizations are available – Channel Heartbeat, People Land, Channel Land, Messages and Reactions, Frequent Speakers, Emoji Timeline), each channel-specific analytics visualization of the plurality of channel-specific analytics visualizations depicting a visualization of generated analytics based on the subset of interactions for a respective channel of a plurality of group- based communication system channels of the group-based communication system;
wherein each channel of the plurality of group-based communication channels provides a communications environment to display communications received from channel members of the respective channel (Slack platform – Messages and Reactions visualization); 
receiving, from the end user and via the analytics display user interface, a set of updated filter criteria further limiting the subset of interactions to a second subset less than the subset of interactions (video illustrates selecting subsets of interaction data and updating selections for visualization throughout); and 
generating, a plurality of updated channel-specific analytics visualizations for display (6 different visualizations are available – Channel Heartbeat, People Land, Channel Land, Messages and Reactions, Frequent Speakers, Emoji Timeline) in the analytics display user interface, each updated channel-specific analytics visualization of the plurality of updated channel-specific analytics visualizations depicting an updated visualization of the generated analytics based on the second subset of interactions (video illustrates selecting subsets of interaction data and updating selections for visualization throughout).
#teamchatviz fails to expressly disclose the specific processing hardware systems comprising ephemeral clusters, however, deployment is taught to be available on an owned server, or using a 
However, Bhartia teaches the process for utilizing Elastic MapReduce based temporary and resizable data processing clusters, which are the same clusters disclosed in the instant specification, for performing data analytics and visualization including filtering.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the well-known data processing clusters as disclosed by Bhartia to perform the data analytics and visualization of #teamchatviz in a rapid, dynamic, and cost effective manner.
Regarding claim 90, #teamchatviz teaches:
The media of claim 89, wherein at least one of the filter criteria specifies a time period for the subset of interactions (at least Channel Heartbeat).
Regarding claim 91, #teamchatviz teaches various filters and multiple dimensions (video illustrates various filters available):
The media of claim 89, wherein at least one of the filter criteria specifies at least one of a group-based communication system workspace, a group-based communication system team, a group-based communication system channel, and a group-based communication system user.
Regarding claim 92, #teamchatviz teaches (private channels):
The media of claim 89, wherein the subset of interactions includes interactions to which the end user does not have access.
Regarding claim 93, #teamchatviz teaches:
The media of claim 89, wherein each channel-specific analytics visualization displays additional analytic information in response to a user indication of a portion of the visualization (video illustrates various hover over and contextual display examples).
Regarding claim 94, #teamchatviz teaches:
The media of claim 89, wherein each channel-specific analytics visualization is one of a line graph, a pie chart, a chart, a table, a word cloud, a graphic, and a graph (visualization screenshots).
Regarding claim 95, #teamchatviz teaches (6 different visualizations are available – Channel Heartbeat, People Land, Channel Land, Messages and Reactions, Frequent Speakers, Emoji Timeline):
The media of claim 89, wherein each channel-specific analytics visualization breaks down the subset of interactions into a plurality of interaction types for display.

Regarding claims 96 – 108, these claims are rejected under similar rational to the corresponding subject matter in claims 89 – 95 above.

Regarding claim 108, #teamchatviz teaches:
The method of claim 103, wherein each channel-specific analytics visualization is one of a line graph, a pie chart, a chart, a table, a word cloud, a graphic, and a graph (visualization screenshots).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624